Citation Nr: 9903082	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  95-32 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
postoperative residuals of a left inguinal hernia repair, to 
include a scar.  

2.  Entitlement to service connection for tendonitis of the 
right elbow.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1984 to 
October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  

The issue of entitlement to service connection for tendonitis 
of the right elbow will be discussed in the REMAND portion of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  The appellant's postoperative residuals of a left 
inguinal hernia repair, to include a scar, are manifested by 
a well-healed 10 centimeter scar, with subjective complaints 
of pain while bending and lifting, but without objective 
functional limitation.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for the 
postoperative residuals of a left inguinal hernia repair, to 
include a scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7338 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991).  This finding is based in part on his 
assertion that his service-connected postoperative residuals 
of a left inguinal hernia repair, to include a scar, have 
increased in severity.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  When the appellant submits a well grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. §  5107(a).  The Board is satisfied 
that all relevant evidence is of record and the statutory 
duty to assist the appellant in the development of his claim 
has been met.  

The appellant's service medical records show that in November 
1993, the appellant underwent surgery in order to repair a 
left indirect inguinal hernia.  According to the records, the 
appellant was examined two weeks after his surgery.  At that 
time, the examining physician stated that the appellant had 
tolerated the procedure "well." 

In March 1995, a VA skin examination was conducted.  At that 
time, the appellant gave a history of his November 1993 
surgery for the repair of an inguinal hernia.  The physical 
examination showed that in the left inguinal area, there was 
a 10 centimeter linear, well-healed scar.  The diagnosis was 
of a healed, surgical scar.  

In March 1995, the appellant underwent a VA general 
examination.  At that time, the appellant gave a history of 
his November 1993 left inguinal herniorrhaphy.  He stated 
that at present, he had pain in the left inguinal area when 
"cold."  The physical examination indicated that the 
appellant had a left healed inguinal scar which was four and 
one half inches by one quarter of an inch.  There was no 
limitation of motion of the upper or lower extremities and 
there was no restriction of the spine.  There was also no 
muscular weakness and no atrophy.  Reflexes were physiologic.  
The appellant's abdomen was flat and his liver, spleen, and 
kidneys were not palpable.  There was no palpable mass and no 
tenderness.  Peristalsis was active and there were no 
hemorrhoids.  The examiner noted that in regards to the 
appellant's left herniorrhaphy, there were no recurrences.  
The diagnosis was of a residual scar of the left inguinal 
herniorrhaphy.  

In a June 1995 rating decision, the RO granted service 
connection for the postoperative residuals of a left inguinal 
hernia repair, to include a scar.  At that time, the RO 
assigned a zero percent disabling rating under Diagnostic 
Code 7338.  

In the instant case, the appellant maintains that his current 
rating is not high enough for the amount of disability that 
his postoperative residuals of a left inguinal hernia repair, 
to include a scar, cause him.  He contends that because of 
his service-connected scar, he no longer has the capacity to 
lift and carry the weight that he was previously able to, 
prior to the occurrence of the hernia and the resulting 
surgery.  According to the appellant, he experiences pain 
while bending and lifting.  In this regard, lay statements 
are considered to be competent evidence when describing 
symptoms of a disease or disability or an event.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As previously stated, the appellant's service-connected 
postoperative residuals of a left inguinal hernia repair, to 
include a scar, have been rated under Diagnostic Code 7338.  
Under Diagnostic Code 7338, an inguinal hernia which has not 
been operated upon, but which is remediable, is rated zero 
percent disabling.  Also, a small, reducible hernia, or one 
without true hernia protrusion is rated zero percent 
disabling.  A postoperative, recurrent inguinal hernia which 
is readily reducible and well supported by a truss or belt is 
rated 10 percent disabling.  A small, postoperative, 
recurrent hernia or an unoperated irremediable hernia, not 
well supported by truss, or not readily reducible is assigned 
a 30 percent rating.  A large, postoperative, recurrent 
hernia, not well supported under ordinary conditions and not 
readily reducible, when considered inoperable is assigned a 
60 percent disability rating.  38 C.F.R. § 4.115, Diagnostic 
Code 7388 (1998).  

In regards to the appellant's scar, Diagnostic Code 7803 
provides a 10 percent evaluation for scars that are poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (1998).  Under Diagnostic Code 7804, a 
10 percent evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998).  Moreover, under 
Diagnostic Code 7805, scars are to be rated on the limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1998).  

Based upon a review of the evidence of record, the Board 
finds that a compensable rating for the postoperative 
residuals of a left inguinal herniorrhaphy, to include a 
scar, is not warranted.  In the appellant's March 1995 VA 
general examination, the appellant's abdomen was flat and his 
liver, spleen, and kidneys were not palpable.  There was no 
palpable mass and no tenderness.  Peristalsis was active and 
there were no hemorrhoids.  Moreover, the examiner stated 
that in regards to the appellant's left herniorrhaphy, there 
were no recurrences.  The diagnosis was of a residual scar of 
the left inguinal herniorrhaphy.  Therefore, in light of the 
above, the Board observes that there is no evidence of a 
postoperative recurrent, readily reducible hernia on the 
left, well supported by a truss or belt.  Accordingly, the 
Board finds that there is no basis on which to grant a 
compensable evaluation under Diagnostic Code 7338.  

The Board also notes that the scar itself does not provide a 
basis upon which to assign a compensable evaluation.  In the 
appellant's March 1995 VA skin examination, the examiner 
stated that the appellant had a 10 centimeter linear, well-
healed scar in the left inguinal area.  The diagnosis was of 
a healed, surgical scar.  Moreover, in the appellant's March 
1995 VA general examination, the examiner indicated that the 
appellant had a left healed inguinal scar which was four and 
one half inches by one quarter of an inch.  There was no 
limitation of motion of the upper or lower extremities and 
there was no restriction of the spine.  There was also no 
muscular weakness and no atrophy.  In addition, reflexes were 
physiologic.  As previously stated, the diagnosis was of a 
residual scar of the left inguinal herniorrhaphy.  

In light of the above, the Board observes that since there is 
no indication of poor scar nourishment or of repeated 
ulceration, and there is also no indication of a superficial 
scar that is tender and painful on objective demonstration, 
Diagnostic Codes 7803 and 7804 are not for application.  
Moreover, the Board further notes that although the appellant 
has indicated that because of his scar, he has pain while 
bending and lifting, there is no objective evidence which 
shows that the appellant's scar is productive of functional 
limitation.  As previously stated, in the appellant's March 
1995 VA examination, there was no limitation of motion of the 
upper or lower extremities and there was no restriction of 
the spine.  Therefore, Diagnostic Code 7805 is also not for 
application.  Accordingly, it is the Board's opinion that a 
compensable rating is not warranted for the scar itself.  


ORDER

Entitlement to an increased (compensable) rating for the 
postoperative residuals of a left inguinal hernia repair, to 
include a scar, is denied. 


REMAND

From a careful review of the evidence in this case, the Board 
has determined that there is additional development that must 
be completed by the RO prior to appellate review of the 
appellant's claim for service connection for tendonitis of 
the right elbow.  

The appellant's service medical records show that the 
appellant was treated on numerous occasions for tendonitis of 
the right elbow.  The records reflect that on July 8, 1993, 
the appellant was treated after complaining of pain in his 
right elbow.  At that time, the appellant indicated that he 
had developed the pain a few weeks ago, but that no trauma 
had occurred.  The physical examination showed that the range 
of motion for the right elbow was within normal limits.  
There was palpable tenderness noted in the right elbow at the 
lateral aspect.  The tennis elbow test was positive.  The 
diagnosis was of lateral epicondylitis and the appellant was 
given nonsteroidal therapy.  According to the records, on 
July 9, 1993, the appellant was again treated after 
complaining of continued tendonitis of the right elbow.  At 
that time, he noted that he had been taking the nonsteroidal 
therapy as directed, but that he had not been able to rest 
his arm because of the nature of his work.  The physical 
examination showed that there was positive pain over the 
olecranon right elbow and lateral epicondyle area.  There was 
no deformity, no erythema, and no edema.  Muscle strength was 
intact.  The diagnosis was of lateral epicondylitis.  
According to the records, the appellant was directed to 
continue his nonsteroidal therapy.  

The appellant's service medical records reflect that in 
January 1994, the appellant was treated after complaining of 
chronic right elbow pain, which was aggravated by repetitive 
wrist and elbow motions.  The appellant stated that he had 
undergone physical therapy with temporary relief, but that 
his right elbow pain had returned.  The physical examination 
showed that the appellant's right wrist and elbow had a full 
range of motion.  There was a palpable right lateral 
epicondyle and a palpable medial epicondyle, which were both 
tender and painful.  The diagnosis was of right lateral and 
mild medial epicondylitis.  The records further reflect that 
in June 1994, the appellant had a follow up examination for 
his tennis elbow.  At that time, he stated that he had been 
taking medication for his elbow pain.  However, the appellant 
indicated that once he stopped taking the medication, his 
pain returned.  The physical examination showed that in 
regards to the appellant's right elbow, there was a minimal 
medial epicondyle which was tender.  The appellant had a full 
range of motion with increased pain, with pronation against 
resistance.  The diagnosis was of pitcher's elbow.  According 
to the records, the appellant was treated in December 1994 
after complaining of chronic elbow pain which was aggravated 
by increased use.  At that time, the provisional diagnosis 
was of right medial and lateral epicondylitis.  

The appellant's service medical records include his 
separation examination, dated in July 1994.  At that time, in 
response to the question as to whether the appellant had ever 
had or if he currently had a painful or "trick" shoulder or 
elbow, the appellant responded "yes."  The examining 
physician also noted that the appellant had had tendonitis in 
his right elbow since May 1993.  The examiner stated that the 
appellant's military job, which required carrying heavy 
objects, was the suspected cause of his tendinitis.  
According to the examiner, the appellant had been treated 
with nonsteroid anti-inflammatory drugs for two weeks with 
poor results.  The examiner indicated that at present, the 
appellant was being treated with Prednisone with good 
results.  The examiner reported that the appellant was still 
under a provider's care for his right elbow tendonitis.  The 
Board notes that according to the appellant's DD Form 214, 
Certificate of Release or Discharge From Active Duty, the 
appellant's Military Occupational Specialty (MOS) was as an 
air transportation craftsman.

In March 1995, the appellant underwent a VA examination.  At 
that time, he indicated that in 1993, he developed tendonitis 
in his right elbow after he carried a heavy load.  The 
appellant stated that at present, he had pain in his right 
elbow.  He also noted that he was right-handed.  The physical 
examination showed that there was no limitation of motion in 
the appellant's upper or lower extremities and there was no 
restriction of the spine.  The diagnosis was that the 
appellant had a history of tendonitis of the right elbow.  
According to the examination report, the examiner ordered x-
rays of the appellant's right elbow.  The record is negative 
for any x-rays of the appellant's right elbow.  

The appellant's substantive appeal, dated in September 1995, 
shows that at that time, the appellant stated while he was in 
the military, he was treated for tendonitis of the right 
elbow.  He indicated that on numerous occasions, he was 
placed on physical profiles because his work aggravated his 
right elbow tendonitis.  The appellant noted that at present, 
he had chronic right elbow pain.  According to the appellant, 
although he rested his elbow, the pain did not subside.  

The Board notes that upon a review of the record, although 
the examiner from the appellant's March 1995 VA examination 
ordered x-rays, as stated above, the record is negative for 
any x-rays of the appellant's right elbow.  Therefore, it is 
unclear as to whether or not the x-rays were actually taken.  

In light of the above, to ensure that the VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, the Board determines that further development of 
the claim is necessary.  The statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claim includes a contemporaneous and thorough examination 
when appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Specifically, a medical examination "should include 
a review of 'the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.'"  Seals v. Brown, 8 Vet. App. 291, 295 
(1995)(quoting Green, 1 Vet. App. at 124).  If a particular 
medical examination report is incomplete, the Board must 
await its completion, or order a new examination, prior to 
deciding the appellant's claim.  See Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  The Board notes that as previously stated, 
although x-rays of the appellant's right elbow were ordered, 
the record is negative for any x-rays of the appellant's 
elbow.  

In view of the foregoing, the Board has determined that 
additional development is necessary to ensure full compliance 
with the duty to assist requirement.  Accordingly, this case 
is REMANDE to the RO for the following action:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for 
tendonitis of the right elbow.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to include any 
x-rays from the appellant's March 1995 VA 
examination.  

2.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
examination by a board certified 
orthopedist, if available, to determine 
the nature, severity, and etiology of any 
right elbow disorder diagnosed, to 
include tendonitis.  All necessary tests 
and studies deemed appropriate by the 
examiner should be performed.  The claims 
folder and a separate copy of this remand 
must be made available to and reviewed by 
the doctor prior to the examination.  
Based on a review of the claims folder 
and the results of the VA examination, 
the examiner is asked to provide a 
medical opinion regarding whether it is 
at least as likely as not that any right 
elbow disorder, to include tendonitis, if 
found, is related to the appellant's 
period of service, including his 
treatment for tennis elbow, pitcher's 
elbow, and right medial and lateral 
epicondylitis.  A complete rationale for 
all opinions must be provided.  

3.  Following the above, the RO should 
review the examination report and assure 
that all requested information has been 
provided.  If not, the report should be 
returned to the examiner for corrective 
action. 

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for tendonitis of the 
right elbow.  

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).






- 11 -


